
	
		I
		112th CONGRESS
		1st Session
		H. R. 983
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To ensure that American materials are used for
		  Smithsonian construction activities and are sold in Smithsonian gift shops, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Buy American at the Smithsonian Act of
			 2011.
		2.Ensuring American
			 materials are used for Smithsonian construction activities and are sold in
			 Smithsonian gift shops
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of the Smithsonian Institution may not
			 use any funds made available under Federal law to construct a facility of the
			 Smithsonian Institution or to construct an alteration of such a facility unless
			 the Secretary certifies that, except as provided under subsection (b)—
				(1)all materials used for construction
			 activities relating to any facility of the Smithsonian Institution are produced
			 in the United States; and
				(2)all materials for sale in any gift shop of
			 the Smithsonian Institution are produced in the United States.
				(b)ExemptionsThe Secretary of the Smithsonian
			 Institution may exempt a material used for construction activities relating to
			 a facility of the Smithsonian Institution from inclusion in a certification
			 under subsection (a) if the Secretary finds that—
				(1)including the material would be
			 inconsistent with the public interest;
				(2)the material, as produced in the United
			 States, is not produced in a sufficient and reasonably available amount or is
			 not of a satisfactory quality; or
				(3)use of the material produced in the United
			 States will increase costs by more than 25 percent.
				(c)Publication and
			 notice of exemptionsIf the
			 Secretary of the Smithsonian Institution determines that it is necessary to
			 exempt a material from inclusion in a certification under subsection (a) based
			 on a finding under subsection (b), the Secretary shall, before the date on
			 which such finding takes effect—
				(1)publish in the Federal Register a detailed
			 written justification as to why the exemption is needed; and
				(2)provide notice of such finding and an
			 opportunity for public comment on such finding for a reasonable period of time
			 not to exceed 15 days.
				
